Citation Nr: 0627937	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-37 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied service connection claim for 
bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1979 to September 
1982, and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement from the veteran received by the Board in 
August 2006, the veteran requested that VA obtain records 
from two of his recent treating physicians.  It appears from 
the record that VA has not yet attempted to obtain these 
records for the veteran.  See 38 C.F.R. § 3.159 (c)(1) 
(2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
records reflecting treatment of the 
veteran by L. M. S., M.D., and D. J. 
G., M.D.

2.  The case should again be reviewed on 
the basis of any additional evidence.  If 
the benefit sought is not granted in 
full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


